PER CURIAM
Defendant appeals his convictions for driving under the influence of intoxicants, ORS 813.010, and reckless driving. ORS 811.140. The traffic citations alleged the place of the offense as “SE 82nd Av at or near SE Luther, City of Portland.” Trial to the court was held in Multnomah County. Defendant made no motions at the end of the state’s case and rested after requesting that the trial court take judicial notice of a Rand McNally map of the area where the traffic offenses took place. He did not move for a judgment of acquittal. The map indicates that the offenses took place in Clackamas County, within one mile of Multnomah County.
 Defendant’s assignment is that the court erred in finding him guil'ty, because there was no proof of venue. Defendant did not challenge the sufficiency of the evidence by a motion for directed verdict or a motion for judgment of acquittal and, therefore, did not preserve the error. State v. Twitty, 85 Or App 98, 104, 735 P2d 1252, rev den 304 Or 56 (1987).
Defendant suggested at oral argument, but does not argue in his brief, that this alleged failure to prove venue is an error apparent on the face of the record that we may review. ORAP 5.45(2). Assuming, without deciding, that the error is apparent on the face of the record, we decline to exercise our discretion to review the alleged error, because the record indicates that defendant’s failure to preserve the error was a tactical decision.
Affirmed.